Me. Justice Yantis delivered the opinion of the court: Claimant herein seeks to recover an award of Two Thousand Four Hundred Fifty-four ($2,454.00) Dollars for injuries which he received on July 2, 1935 while confined as a prisoner at the State Penal Farm at Vandalia, Illinois. Claimant’s contention is based upon the allegation that the injury was caused by the use of a defective carpenter tool which he was then using. The Attorney General has filed a motion to dismiss the claim for the reason that the complaint shows that claimant at the time of the injury was an inmate of a State Penal Institution and not an employee therein, and that the State is not liable for injuries resulting to such inmate while engaged in some task assigned to him in such penal institution. This and other courts have consistently held that in the conduct of its penal and charitable institutions the State exercises a governmental function and that in the operation thereof it is not liable for injuries resulting to inmates while engaged in their various tasks and labors. Parks vs. State, 8 C. C. R. 535. Pelli vs. State, 8 C. C. R. 324. The motion of the Attorney General is allowed and the claim dismissed.